DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 5 July 2022, regarding the MX3 Diagnostics, Inc. application.

Claims 1-24 and 26-38 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous rejections, objections and indications of allowability are withdrawn.  As present claim limitations have been previously been considered on the merits, this Office Correspondence is made a Non-Final Rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 29 June 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the surface of the ion-selective membrane is configured to detect a specific protein wherein the ion-selective membrane is an antibody embedded polymer, does not reasonably provide enablement for the surface of the ion-selective membrane is configured to detect a specific protein wherein the ion-selective membrane is ion imprinted polymer or a molecular imprinted polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Nothing within the instant application supports that an ion imprinted polymer or a molecular imprinted polymer are configured to detect a specific protein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8-10, 13, 15-23, 26, 28-30, 32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent to Pace (US 4,454,007; hereinafter, “Pace”) in view of a published paper by A. Moya, et al. (“Flexible Microfluidic Bio-Lab-on-a-Chip Multi-Sensor Platform for Electrochemical Measurements”, SENSORS, 2014 IEEE, pp. 1018-1021, 2014; hereinafter, “Moya”).

Regarding claim 1, Pace discloses ion-selective layered sensor and methods of making and using the same (Title; which reads upon the instantly claimed, “[a]n ion sensor”).  Pace teaches a substrate (1) which may be ceramic (Col. 11, lines 2-3) or polyester film (Col. 8, lines 20-22; which reads on “a substrate comprising a non-conductive material”).  Pace further teaches an indicator half cell (4) comprising an ionophoric layer (9; Col. 11, lines 32-34; reading upon “at least one ion selective electrode comprising an ion selective electrode material deposited on the substrate”).  Also, Pace teaches a reference half cell (4') comprising an ionophoric layer (9') of reference half cell is overlaid by salt bridge layer (11) and covered by a protective layer (13) which physically shields reference half cell from direct contact with analyte, wherein the salt bridge layer includes KCl (Col. 11, lines 39-42; Table 4; which reads upon the limitation, “a reference electrode, comprising: a reference electrode material deposited on the substrate; and a combination of a chloride-containing salt and a polymer deposited on the reference electrode material”).  Additionally, Pace teaches a topmost layer of the sensor is an overcoat layer, typically of silicon rubber, wherein this topmost layer covers the entire chip except for a small area which is left open to provide electrical contact between analyte solution contained in the receiving zone and the PVA/salt layer (Col. 9, lines 29-37; which reads upon “an insulating layer placed over the at least one ion selective electrode and the reference electrode, the insulating layer comprising at least one opening for each of the at least one ion selective electrode and the reference electrode”).
Pace does not explicitly teach a microfluidic layer and a cover layer placed over the microfluidic layer, as required by instant claim 1.
Moya discloses a novel polymeric microfluidic multi-sensor system (Abstract), wherein is taught polyvinyl chloride (PVC) membranes were prepared for the development of H+, Na+ and K+ μISE (3rd ¶, B. Working electrodes preparation, p. 1020) which define of active area of the electrodes using PSA which defines the channel height of 180 μm and the width of 500 μm (Figure 1c) and are housed in a PMMA holder (Figure 1d).  These elements read upon the claimed “a microfluidic layer placed over the at least part of the insulating layer; and a cover layer placed over the microfluidic layer”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the microfluidic channel and cover taught by Moya into the sensor disclosed by Pace because it allows analyte detection of changes in real time, with rapid response, allowing measuring small volumes and fast cell metabolisms changes (Moya, Abstract).

Regarding claim 2, Moya teaches an input and output (Figure 1d).

Regarding claims 4 and 8, Pace teaches polyvinylchloride (PVC)/ionophore layer, is printed above the carbon (Col. 8, lines 45-46).

Regarding claim 5, Pace teaches various ionophores (Col. 3, Table 1).

Regarding claims 9 and 10, Moya teaches polypyrrole as part of the ISE electrodes (Abstract).

Regarding claim 13, Pace teaches ionophores for potassium, sodium, calcium, chloride, bicarbonate, and nitrate (Col. 3, Table 1).

Regarding claim 15, Moya teaches multiple ISE sensors (Figure 3a).

Regarding claim 16, Pace teaches silver metal (3; Col. 11, line 18).

Regarding claim 17, Moya teaches Ag/AgCl reference electrode (A. Integrated Ag/AgCl Reference Electrode, p. 1019).

Regarding claim 18, Pace teaches a potassium chloride-containing salt bridge layer of the reference electrode (Col. 12, Table 4).

Regarding claim 19, Pace teaches a particularly convenient method of forming the layers is to screen print them on whatever substrate is used (Col. 7, lines 13-15).

Regarding claim 20, Pace teaches the layers are planar (Figure 2).

Regarding claim 21, Pace mentions samples can be blood (Col. 1, lines 22-23).

Regarding claim 22, Pace and Moya teaches all the shared limitations of instant claim 1.  All taught elements would necessarily be provided.

Regarding claim 23, Moya teaches an input and output (Figure 1d).

Regarding claim 26, Pace teaches various ionophores (Col. 3, Table 1).

Regarding claim 28, Pace teaches polyvinylchloride (PVC)/ionophore layer, is printed above the carbon (Col. 8, lines 45-46).

Regarding claims 29 and 30, Moya teaches polypyrrole as part of the ISE electrodes (Abstract).

Regarding claim 32, Pace teaches ionophores for potassium, sodium, calcium, chloride, bicarbonate, and nitrate (Col. 3, Table 1).

Regarding claim 34, Moya teaches multiple ISE sensors (Figure 3a).

Regarding claim 35, Pace teaches silver metal (3; Col. 11, line 18).

Regarding claim 36, Moya teaches Ag/AgCl reference electrode (A. Integrated Ag/AgCl Reference Electrode, p. 1019).

Regarding claim 37, Pace teaches a potassium chloride-containing salt bridge layer of the reference electrode (Col. 12, Table 4).

Regarding claim 38, Pace teaches a particularly convenient method of forming the layers is to screen print them on whatever substrate is used (Col. 7, lines 13-15).

Claims 3, 14, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pace as modified by Moya as applied to claims 1 and 22 above, and further in view of a US Patent Application Publication to Cha, et al. (US 2001/0032785 A1; hereinafter, “Cha”).

Regarding claim 3, Pace and Moya teach the limitations of claim 1.
However, neither Pace nor Moya teach a filter material layer.
However, Cha discloses a miniaturized planar-type reference electrodes that can be used both in potentiometry, wherein is taught porous material such as cotton thread, glass fiber, cellulose nitrate, cellulose acetate, filter paper, or polymer-based porous membrane ([0001]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the porous material into the sensor as it would alleviate contamination of the sensor by large entities, such as cells.

Regarding claim 14, Pace and Moya teach the limitations of claim 1.
Pace teaches ceramic or polyethylene substrates, and suggest other material can be used as substrate (Col. 8, lines 20-22), but does not explicitly teach any other substrate material.
However, Cha teaches formed of alumina, glass plate or thermostable plastic substance, preferably polyester or polycarbonate as ISE substrates.
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art could have substituted one known element, i.e., Pace’s substrate materials, for another, i.e., Cha substrates, and the results of the substitution would have been predictable.

Regarding claim 24, Pace and Moya teach the limitations of claim 1.
However, neither Pace nor Moya teach a filter material layer.
However, Cha discloses a miniaturized planar-type reference electrodes that can be used both in potentiometry, wherein is taught porous material such as cotton thread, glass fiber, cellulose nitrate, cellulose acetate, filter paper, or polymer-based porous membrane ([0001]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the porous material into the sensor as it would alleviate contamination of the sensor by large entities, such as cells.

Regarding claim 33, Pace and Moya teach the limitations of claim 22.
Pace teaches ceramic or polyethylene substrates, and suggest other material can be used as substrate (Col. 8, lines 20-22), but does not explicitly teach any other substrate material.
However, Cha teaches formed of alumina, glass plate or thermostable plastic substance, preferably polyester or polycarbonate as ISE substrates.
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art could have substituted one known element, i.e., Pace’s substrate materials, for another, i.e., Cha substrates, and the results of the substitution would have been predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pace and Moya as applied to claims 1 and 4 above, and further in view of Bakker, et al. (US 2015/0226695 A 1; hereinafter, "Bakker").

Regarding claim 7, Pace and Moya teaches the limitations of claims 1 and 4 as outlined above.
Pace nor Moya does not explicitly teach or suggest the ion-selective membrane an ionophore and a protein to detect a specific antibody.
However, Bakker teaches a membrane containing 32.5% PVC-N3 10%, 65.5% Mesamoll, 2% Para Chiaro Tetrakis Phenyl Borate and with a technique called "click chemistry", the azide modified PVC is treated PEG-Biotin, which linker can be used to attach the recognition elements on the sensor surface thanks to using streptavidin or avidin as a glue in between ([0075]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the membrane taught by Bakker in the ion sensor disclosed by Cha as it allow the user to select a type of antibody to obtain a particular sensor that can be made to be specific or nonspecific for a given target molecule (Bakker, [0075]).

Claims 11, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pace and Moya as applied to claims 1 and 22 above, and further in view of a US Patent Application Publication to Bychkova, et al. (US 2017/0261461 A 1; hereinafter, "Bychkova").

Regarding claims 11 and 12, Pace and Moya teaches the limitations of claim 1, as outlined above.
Pace and Moya does not explicitly teach an ion selective electrode material comprises metal oxide.
However, Bychkova discloses a microelectronic pH sensor having a reference electrode, wherein the sensing area comprises a metal/metal oxide combination ([0008]-[0009]).
At the time of the filing of the present application, it would have been obvious to incorporate the metal/metal oxide for pH determination into the sensor disclosed by Pace and Moya because the metal/metal oxide results in improve the selectivity and durability of pH sensor electrodes (Bychkova, [0003]).

Regarding claim 31, Pace and Moya teaches the limitations of claim 22, as outlined above.
Pace and Moya does not explicitly teach an ion selective electrode material comprises metal oxide.
However, Bychkova discloses a microelectronic pH sensor having a reference electrode, wherein the sensing area comprises a metal/metal oxide combination ([0008]-[0009]).
At the time of the filing of the present application, it would have been obvious to incorporate the metal/metal oxide for pH determination into the sensor disclosed by Pace and Moya because the metal/metal oxide results in improve the selectivity and durability of pH sensor electrodes (Bychokova, [0003]).


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The Pace reference is the closest prior art reference to the present claim. However, Pace does not teach or suggest an ion-selective membrane formed via any of molecular imprinted polymer, an antibody-embedded polymer, a surface functionalized monolayer, or an ionophore-protein cocktail.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
1 August 2022